       Case 1:20-cv-01771-PGG-KNF Document 7 Filed 04/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DONNA HEDGES, for herself and on behalf
 of other persons similarly situated,

                            Plaintiff,                               ORDER

                -against-                                   20 Civ. 1771 (PGG) (KNF)

 CIRE TRUDON USA, INC.,

                            Defendant.

PAUL G. GARDEPHE, U.S.D.J.:

               The Complaint was filed on February 28, 2020. (Cmplt. (Dkt. No. 1)) On March

12, 2020, Plaintiff filed an affidavit of service with respect to Defendant Cire Trudon USA, Inc.

(Dkt. No. 6) To date, Defendant has not filed an answer and has not appeared.

               Accordingly, Plaintiff will move for a default judgment by April 30, 2021 in

accordance with Rule VIII of this Court’s individual rules of practice, which are available on the

Court’s website. If Plaintiff does not move for a default judgment by April 30, 2021, this case

will be dismissed for failure to prosecute.

Dated: New York, New York
       April 16, 2021
